Whitfield, C.
It was manifest error on the part of the court to exclude the testimony offered to show the good character of the defendant, as related to the particular crime with which he was charged. In the case of Westbrooks v. State, 76 Miss. 710, 25 South. 491, this court said: “Evidence of general character is admissible in criminal cases; but the evidence relating to such general character should be confined to the proper trait involved in the nature of the charge against the defendant.” This is precisely what the counsel for defendant carefully limited this evidence of good character to, and it should have been received. The only witness against the defendant was a self-confessed blind tiger liquor seller, who was then serving a term on the county farm for the same, alleged offense.
Under these circumstances, this error is fatal.
Per Curiam.
The above opinion is adopted as the opinion of the court, and for the reasons therein indicated the judgment is reversed, and the cause remanded.

Reversed and remanded.